Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed October 20, 2020.

Claims 1-3 and 5-24 are pending. Claim 4 has been cancelled. Claims 5-19,22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 1 has been amended.

Claims 1-3,20,21 and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2006-348057) in view of Yamanaka (WO 2014/021013) for the reasons set forth below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-3, 20,21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2006-348057) in view of Yamanaka (WO 2014/021013). The WO document is not in English so the US equivalent document US 2015/0203997 is being relied upon for citation purposes.
Okada teaches filaments of 10% nylon 56 and 90% nylon (paragraph 0005) used in fibers, carpets, clothing and automobile parts (paragraph 0005). Okada teaches any desired shape is possible (paragraph 0053). Okada also teaches 5% Nylon 56 and a ratio of Nylon 56 to nylon 66 of 95:5 to 5:95 (paragraph 0028). Okada teaches homopolymers of nylon 56 added to homopolymers of nylon 66 (paragraph 0029). Okada teaches adding pigment into the polyamide at an optional stage (paragraph 0037). Okada teaches adding titanium oxides and silicas as inorganic fillers (paragraph 0047). Okada teaches the fibers can be used in carpets (paragraph 0057).
Okada does not specify multifilaments, the overall dtex and dtex per filament or dull PA 66 and brighter PA 56.
Yamanaka teaches fabric comprising mixtures of nylon 56 and nylon 66 (paragraph 0040) are conventionally used to prepare multifilament fibers (paragraph 0003-0004) wherein a single filament has a dtex of 0.5-2.5 dtex (paragraph 0050) and overall dtex of 5 to 50 (paragraph 0051). Yamanaka teach these fibers provide fabric which is light weight, thin, high strength with low air permeability and excellent glossiness. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fabrics of Okada by preparing multifilaments of the claimed single filament and overall dtex because Yamanaka teaches blends of 
It would have been obvious to add a matting agent to the nylon 66 in the beginning stage before blending as Okada teaches it is known to add pigments and inorganic fillers such as titanium oxide or silica, which have a matting or dulling effect on the polymer. Since both polymers are blended the effect would be the same if added prior to mixing or after mixing as the composition in either case results in the blending of the nylon 56, nylon 66 and matting agent. The nylon 56 without the matting agent would be brilliant in comparison to the polymer with the matting agent.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2006-348057) in view of Yamanaka (WO 2014/021013) in view of Windley (US 4,295,329) as evidenced by Chen (US 2016/0176094). The WO document is not in English so the US equivalent document US 2015/0203997 is being relied upon for citation purposes.
Okada and Yamanaka are relied upon as set forth above.
Okada and Yamanaka do not specify the nylon 56 is bright and the nylon 66 is duller. 

Chen is relied upon as evidence that nylon 56 is bright unless a TiO2 is added (paragraph 0009).
It would have been obvious to one of ordinary skill in the art at the time the invention was made modify the methods of Okada and Yamanaka by blending semi-dull nylon 66 homopolymer with bright or brilliant nylon 56 homopolymer (which is known to be bright as evidenced by Chen) as Windley teaches that semi-dull nylon 66 prepared by adding a titanium dioxide at a sufficient level is known to be used in carpets where brilliant and semi-dull polymers are present. Okada invites the inclusion of inorganic fillers such as titanium oxides at any step in the manufacturing process and teaches using the polyamide resin in carpet fibers. 


Response to Arguments
Applicant's arguments filed regarding Okada have been fully considered but they are not persuasive. Okada clearly teaches blending 10% homopolymers of nylon 56 with 90% homopolymers of nylon 66 together as an endpoint known in the art for producing the molded articles. Since this fiber blend is clearly taught as a preferable endpoint in the state of the art at the time the invention was made, one of ordinary skill could at once envisage using it. Applicant’s declaration under 1.132 has demonstrated the benefit at all the concentrations provided from 90% PA 6,6 and 10% PA 5,6 provide superior CIE L results, washing fastness, alkaline sweat fastness, acid sweat fastness, tenacity and elongation. Since the prior art teaches the same concentrations and particularly the endpoint 10:90 nylon 56 and nylon 66 blends as a ratio known to  be preferable in the prior art. All disclosures of Okada must be considered and Okada clearly teaches the 10 nylon 56 and 90 nylon 66 as an endpoint and this is a preferred embodiment and indicates that ratio is known to be beneficial to one of ordinary skill in the art.  Accordingly, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761